Name: Commission Regulation (EEC) No 876/87 of 26 March 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 87 Official Journal of the European Communities No L 83/41 COMMISSION REGULATION (EEC) No 876/87 of 26 March 1987 fixing the amount of the subsidy on oil seeds the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (: ), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 789/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape seed will , however, be confirmed or replaced as from 27 March 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July and August 1987 for colza and rape will be confirmed or replaced as from 27 March 1987 to take into where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza and rape seed. Article 2 This Regulation shall enter into force on 27 March 1987. (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p. 8 . 3) OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 44, 13 . 2 . 1987, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . 0 OJ No L 146, 31 . 5 . 1986, p . 25 . o OJ No L 133, 21 . 5 . 1986, p . 12 . o OJ No L 133 , 21 . 5 . 1986, p . 14 . 0 OJ No L 57, 27 . 2 . 1987, p . 38 . H OJ No L 78 , 20 . 3 . 1987, p . 37 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 83/42 Official Journal of the European Communities 27. 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1987. For the Commission Frans ANDRIESSEN Vice-President 27. 3 . 87 Official Journal of the European Communities No L 83/43 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 0,610 0,610 0,610 0,610 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,848 37,344 37,186 37,028 31,552 31,473 2. Final aids : \ (a) Seed harvested and processed in : \  Federal Republic of Germany \ \ (DM) 88,77 89,96 89,60 89,32 76,28 76,36  Netherlands (Fl) 100,03 101,36 100,95 100,62 85,93 85,99  BLEU (Bfrs/Lfrs) 1 721,12 1 744,37 1 736,89 1 728,89 1 472,09 1 464,30  France (FF) 252,85 256,37 254,94 253,32 214,26 214,22  Denmark (Dkr) 310,82 315,05 313,65 312,26 265,41 263,21  Ireland ( £ Irl) 27,757 28,145 28,007 27,734 23,426 23,277  United Kingdom ( £) 20,885 21,196 21,070 20,944 17,467 17,298  Italy (Lit) 55 311 56 072 55 705 55 554 47 098 46 758  Greece (Dr) 3 606,54 3 645,04 3 594,75 3 555,42 2 901,74 2 831,54 (b) Seed harvested in Spain and \ Il II processed : || \  in Spain (Pta) 88,94 88,94 88,94 88,94 14,58 14,58  in another Member State (Pta) 4 339,71 4 412,03 4 386,23 4 335,13 3 639,64 3 600,18 (c) Seed harvested in Portugal and Il|| IIII processed : Il\ II  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 237,31 5 308,29 5 251,39 5 213,57 4 374,37 4 321,28 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 83/44 Official Journal of the European Communities 27. 3 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 6th month (') 1 . Gross aids (ECU):  Spain 1,860 1,860 1,860 1,860 2,600 2,600  Portugal 1,250 1,250 1,250 1,250 2,500 2,500  Other Member States 38,098 38,594 38,436 38,278 34,052 33,973 2. Final aids : IlIl||IIII (a) Seed harvested and processed in : ||II||||||  Federal Republic of Germany (DM) 91,76 92,94 92,59 92,31 82,25 82,33  Netherlands (Fl) 103,39 104,72 104,31 103,99 92,65 92,71  BLEU (Bfrs/Lfrs) 1 779,71 1 802,96 1 795,48 1 787,48 1 589,27 1 581,48  France (FF) 261,73 265,25 263,82 262,20 232,01 231,97  Denmark (Dkr) 321,50 325,73 324,34 322,94 286,77 284,56  Ireland ( £ Irl) 28,736 29,124 28,985 28,713 25,382 25,234  United Kingdom ( £) 21,669 21,980 21,854 21,728 19,035 18,866  Italy (Lit) 57 235 57 997 57 629 57 478 50 946 50 606  Greece (Dr) 3 752,39 3 790,88 3 740,60 3 701,27 3 193,43 3 123,23 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 271,19 271,19 271,19 379,07 379,07  in another Member State (Pta) 4 521,96 4 594,28 4 568,48 4 517,38 4 004,14 3 964,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 379,54 379,54  in another Member State (Esc) 5 427,08 5 498,06 5 441,16 5 403,34 4 753,90 4 700,81 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 27. 3 . 87 Official Journal of the European Communities No L 83/45 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU):  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 42,463 42,463 42,421 42,500 42,500 2. Final aids : \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 102,40 102,40 102,32 102,61 102,61  Netherlands (Fl) 115,38 115,38 115,27 115,59 115,59  BLEU (Bfrs/Lfrs) 1 982,70 1 982,70 1 980,72 1 983,80 1 983,80  France (FF) 290,37 290,37 289,79 289,93 289,93  Denmark (Dkr) 357,73 357,73 357,36 358,06 358,06  Ireland ( £ Irl) 31,864 31,864 31,825 31,726 31,726  United Kingdom. ( £) 23,813 23,813 23,779 23,842 23,842  Italy (Lit) 63 578 63 577 63 373 63 639 63 639  Greece (Dr) 4 076,68 4 052,13 4 015,79 4 014,67 4 014,67 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 4 065,00 4 065,00 4 058,14 4 039,80 4 039,80 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 653,36 6 647,71 6 602,90 6 606,10 6 606,10  in another Member State (Esc) 6 437,46 6 431,99 6 388,64 6 391,74 6 391,74 3. Compensatory aids : \  in Spain (Pta) 4 015,85 4 015,85 4011,17 3 992,83 3 992,83  in Portugal (Esc) 6 407,1 1 6 401,63 6 359,62 6 362,72 6 362,72 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 2nd month 3rd month 4th month 5th month 6th month DM 2,076750 2,071600 2,066830 2,062230 2,062230 2,048810 Fl 2,346590 2,343960 2,341650 2,339000 2,339000 2,329050 Bfrs/Lfrs 43,032300 43,049600 43,068300 43,085900 43,085900 43,141200 FF 6,912640 6,919100 6,925120 6,932860 6,932860 6,952250 Dkr 7,811170 7,836080 7,860210 7,884450 7,884450 7,957490 £ Irl 0,776755 0,781472 0,785597 0,789304 0,789304 0,798713 £ 0,707211 0,709056 0,710649 0,711999 0,711999 0,715847 Lit 1 477,21 1 480,29 1 483,36 1 486,44 1 486,44 1 498,96 Dr 152,47500 154,34900 156,21800 158,03100 158,03100 164,24300 Esc 160,03600 161,12400 162,32600 163,59800 163,59800 167,16100 Pta 145,63700 146,69000 147,61700 148,49500 148,49500 150,94600